Citation Nr: 0814354	
Decision Date: 05/01/08    Archive Date: 05/12/08

DOCKET NO.  05-28 298	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for a personality 
disorder, claimed as depression.

2.  Entitlement to service connection for a right knee 
disorder, claimed as secondary to service-connected 
disability.

3.  Entitlement to service connection for a left knee 
disorder, claimed as secondary to service-connected 
disability.

4.  Entitlement to an increased evaluation for chronic 
lumbosacral strain with degenerative disc disease, rated as 
40 percent disabling. 

5.  Entitlement to an increased evaluation for residuals, 
fractured fibula and tibia, left ankle, rated as 20 percent 
disabling.

6.  Entitlement to an increased evaluation for residuals, 
injury to the middle finger, right hand, currently evaluated 
as 10 percent disabling

7.  Entitlement to a total rating based on individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. A. Booher, Counsel


INTRODUCTION

The veteran had active service from November 1969 to July 
1975.  He was born in 1950.

This appeal is from action taken by the above Department of 
Veterans Affairs (VA) Regional Office (RO) in November 2005.

The veteran provided testimony before the undersigned 
Veterans Law Judge at a Travel Board hearing at the RO in 
January 2008; a transcript is of record. 

Issues ## 4-8, above, are herein REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
provide notice when further action is required by the 
appellant.

FINDINGS OF FACT

1.  Prior to the promulgation of a decision in the appeal, 
the veteran withdrew his appeal of the denial of service 
connection for a personality disorder, claimed as depression, 
in January 2008 written statement and oral testimony.

2.  Prior to the promulgation of a decision in the appeal, 
the veteran withdrew his appeal of the denial of service 
connection for a right knee disorder, claimed as secondary to 
service-connected disability, in January 2008 written 
statement and oral testimony.

3.  Prior to the promulgation of a decision in the appeal, 
the veteran withdrew his appeal of the denial of service 
connection for a left knee disorder, claimed as secondary to 
service-connected disability, in January 2008 written 
statement and oral testimony.


CONCLUSION OF LAW

1.  Because the veteran has withdrawn his appeal relating to 
the issue of service connection for a personality disorder, 
claimed as depression, the Board does not have jurisdiction 
to consider that claim.  38 U.S.C.A. § 7105 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2007).

2.  Because the veteran has withdrawn his appeal relating to 
the issue of service connection for a right ankle disorder, 
claimed as secondary to service-connected disability, the 
Board does not have jurisdiction to consider that claim.  38 
U.S.C.A. § 7105; 38 C.F.R. §§ 20.101, 20.202, 20.204.

3.  Because the veteran has withdrawn his appeal relating to 
the issue of service connection for a right ankle disorder, 
claimed as secondary to service-connected disability, the 
Board does not have jurisdiction to consider that claim.  38 
U.S.C.A. § 7105; 38 C.F.R. §§ 20.101, 20.202, 20.204.

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
that fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by 
the appellant or by his authorized representative.  38 C.F.R. 
§ 20.204.

The issues of service connection for a personality disorder, 
a right knee disorder, and a left knee disorder were fully 
developed by the RO and and certified to the Board on appeal. 

In a January 2008 written statement, presented to the 
undersigned by the veteran and his representative, the 
veteran withdrew his appeal for service connection for a 
personality disorder, a right knee disorder, and a left knee 
disorder.  At his January 2008 hearing before the 
undersigned, he and his representative confirmed orally that 
those issues were being withdawn.  

Hence, there remain no allegations of errors of fact or law 
for appellate consideration as to those issues.  Thus, the 
Board does not have jurisdiction to review them, and they 
must therefore be dismissed, without prejudice.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5); 38 C.F.R. §§ 20.202, 20.204(b), (c).


ORDER

The appeal for service connection for a personality disorder, 
claimed as depression, is dismissed.

The appeal for service connection for a right knee disorder, 
claimed as secondary to service-connected disability, is 
dismissed.

The appeal for service connection for a left knee disorder, 
claimed as secondary to service-connected disability, is 
dismissed.


REMAND

A.  Increased Ratings

Earlier clinical records are in the file for comparative 
purposes  The most recent VA orthopedic examination was in 
2007, with more emphasis on some disabilities than others.  

It has been argued, in oral testimony before the undersigned, 
that the veteran's disabilities have increased since his most 
recent exaination, particularly his back; that he now has 
symptomatic radiation all the way to his right foot; that his 
left ankle is so painful that he cannot drive or operate an 
accelerator; that his middle right finger is curved like a 
parenthesis and totally absent motion toward his palm; and 
that all of these disabilities preclude his employment as a 
laborer, the only work for which he has been long qualified. 

Although a rating action addressed another issue not listed 
above, i.e., entitlement to an increased evaluation for 
residuals, fractured tibia, right ankle, rated as 20 percent 
disabling, the veteran has indicated that he intended to have 
it as part of his appeal.  It is not clear, however, that he 
has filed a Notice of Disagreement (NOD) as to that issue, 
and it has not been included in the current appellate 
certification.  The Board will therefore not remand it under 
Manlincon v. West, 12 Vet. App. 238 (1999), but will defer to 
the RO to make a determination as to a possible NOD.

B.  TDIU

Pursuant to 38 C.F.R. § 4.16(a), total disability ratings for 
compensation may be assigned, where the schedular rating is 
less than total, when the disabled person is, in the judgment 
of the rating agency, unable to secure or follow a 
substantially gainful occupation as a result of service-
connected disabilities: provided, that, if there is only one 
such disability, this disability shall be ratable at 60 
percent or more, and that, if there are two or more 
disabilities, there shall be at least one disability ratable 
at 40 percent or more, and sufficient additional disability 
to bring the combined rating to 70 percent or more.

VA will grant a total rating for compensation purposes based 
on unemployability when the evidence shows that the veteran 
is precluded, by reason of his service- connected 
disabilities, from obtaining and maintaining any form of 
gainful employment consistent with his education and 
occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16.

As noted above, an extraschedular disability rating is 
warranted upon a finding that "the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards."  38 C.F.R. 
§ 3.321(b)(1).

In Hatlestad v. Derwinski, 1 Vet. App. 164 (1991), the Court 
referred to apparent conflicts in the regulations pertaining 
to individual unemployability benefits. Specifically, the 
Court indicated there was a need to discuss whether the 
standard delineated in the controlling regulations was an 
"objective" one based on the average industrial impairment 
or a "subjective" one based upon the veteran's actual 
industrial impairment.

In a pertinent precedent opinion, the VA General Counsel 
concluded that the controlling VA regulations generally 
provide that veterans who, in light of their individual 
circumstances, but without regard to age, are unable to 
secure and follow a substantially gainful occupation as the 
result of service-connected disability shall be rated totally 
disabled, without regard to whether an average person would 
be rendered unemployable by the circumstances.  Thus, the 
criteria include a subjective standard. It was also 
determined that "unemployability" is synonymous with 
inability to secure and follow a substantially gainful 
occupation.  VAOPGCPREC 75-91; 57 Fed. Reg. 2,317 (1992).

The Board further observes that being unable to maintain 
substantially gainful employment is not the same as being 100 
percent disabled.  "While the term 'substantially gainful 
occupation' may not set a clear numerical standard for 
determining TDIU, it does indicate an amount less than 100 
percent."  Roberson v. Principi, 251 F.3d 1378 (Fed Cir. 
2001).

For a veteran to prevail on a claim based on unemployability, 
it is necessary that the record reflect some factor which 
places the claimant in a different position than other 
veterans with the same disability rating.  The sole fact that 
a claimant is unemployed or has difficulty obtaining 
employment is not enough. A high rating in itself is a 
recognition that the impairment makes it difficult to obtain 
and keep employment.  The question is whether the veteran is 
capable of performing the physical and mental acts required 
by employment, not whether the veteran can find employment.  
See Van Hoose v. Brown, 4 Vet. App. 3 61, 363 (1993).

It is also the policy of VA, however, that all veterans who 
are unable to secure and follow a substantially gainful 
occupation by reason of service- connected disabilities shall 
be rated totally disabled.  38 C.F.R. § 4.16(b).

Where the veteran fails to meet the applicable percentage 
standards enunciated in 38 C.F.R. § 4.16(a), an 
extraschedular rating is for consideration where the veteran 
is unemployable due to service-connected disability.  38 
C.F.R. § 4.16(b); see also Fanning v. Brown, 4 Vet. App. 225 
(1993). Thus, the Board must evaluate whether there are 
circumstances in the veteran's case, apart from any non-
service-connected conditions and advancing age, which would 
justify a total rating based upon unemployability.  Van 
Hoose, supra, at 363.

In discussing the unemployability criteria, the Court, in 
Moore v. Derwinski, 1 Vet. App. 83 (1991), indicated, in 
essence, that the unemployability question, that is, the 
ability or inability to engage in substantial gainful 
activity, has to be looked at in a practical manner, and that 
the thrust is whether a particular job was realistically 
within the capabilities, both physical and mental, of the 
veteran.

The veteran now meets the schedular standards for a TDIU.  To 
deny his claim, the VARO has relied on two opinions in the 
file with regard to the veteran's employability.  One is to 
the effect that he is able to work in a sedentary job; and 
the other is that his podiatric problems would not preclude 
sedentary employment, but does not address all of the other 
involved disabilities.  

It is noted that the veteran is not now employed.  He has 
previously worked as a laborer.  Some information is of 
record from prior employers, although it is not entirely 
clear the reasons for his leaving the jobs or whether he has 
tried to obtain other work, etc.  Some Social Security 
Administration records were secured, but it is also unclear 
asto the nature of any current SSA benefits and the 
underlying basis therefore.  It is also unclear whether there 
may be Workers' Compensation records which would be of 
benefit towards resolution of the TDIU issue.

The RO will also need to consider whether enhanced notice is 
required under the recent judicial precedent in Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  

Accordingly, the case is REMANDED for the following action:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).

    (a) Any data the veteran may have with 
regard to the herein concerned 
disabilities and his ability to work 
should be obtained and added to the file; 
VA should assist as feasible.
    
    (b) Complete, up-dated VA and private 
treatment records should be obtained an 
added to the file.
    
    (c) SSA disability benefits and/or 
Workmen's Compensation records, including 
the specific reasons for any grant of 
benefits, if any, should be updated and 
added to the file.

2.  The veteran should be scheduled for an 
examination to evaluate his service-
connected right and left ankle, back, and 
finger disabilities.   All necessary 
laboratory tests, 
X-rays and other evaluations must be 
undertaken to determine the extent of 
functional impairment in all impacted 
areas.  The claims file must be available 
for review by the examiner.  Detailed 
opinions should be provided as to the 
impact upon the veteran's ability to work 
caused by his service-connected 
disabilities, as opposed to any non-
service-connected disabilities, and by 
what such a conclusion is determinable 

3.  The case should then be reviewed and, 
if the decision remains unsatisfactory, an 
SSOC should be issued, and the veteran and 
his representative should be afforded a 
reasonable opportunity to respond.  The 
case should then be returned to the Board 
for further appellate review.  The veteran 
need do nothing further until so notified.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



________________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


[VA Form 4597 Appeal Rights Attached]

